Rose, J.
Appeal from an order of the Supreme Court (Mulvey, J.), entered January 13, 2004 in Chemung County, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint.
Plaintiff Hugh Personius (hereinafter plaintiff), an employee of an electric utility company, went onto defendants’ farm for the purpose of cutting off electric power to a barn that was on fire. In order to do so, plaintiff placed a ladder against a utility pole that defendant John G. Mann (hereinafter defendant) had erected on the farm some 40 years earlier. Plaintiff climbed the *617ladder and, as he was securing the top of the ladder to the pole, the pole broke at ground level, causing him to fall and sustain injuries. Plaintiff and his wife thereafter commenced this action based upon common-law negligence and Labor Law §§ 200, 240 and 241. Following disclosure, defendants moved for summary judgment dismissing the Labor Law causes of action and then amended its motion seeking dismissal of the entire complaint. Plaintiffs cross-moved for partial summary judgment on the alleged violations of Labor Law §§ 240 and 241. Supreme Court granted defendants’ amended motion dismissing all causes of action. Plaintiffs appeal.
We consider first plaintiffs’ Labor Law causes of action. Review of the record reveals no proof that defendants contracted for the work, called plaintiff to the scene or had any notice that he was on their property until after the accident. Under such circumstances, we are unpersuaded that Supreme Court erred in dismissing the causes of action premised upon the Labor Law (see generally Abbatiello v Lancaster Studio Assoc., 3 NY3d 46 [2004]; Ackley v New York State Elec. & Gas Corp., 8 AD3d 941, 941-942 [2004]; Benamati v McSkimming, 8 AD3d 815 [2004]).
Turning to plaintiffs’ common-law negligence cause of action, it is well settled that landowners have a duty to keep their premises in a reasonably safe condition considering all the circumstances (see Kush v City of Buffalo, 59 NY2d 26, 29 [1983]; Basso v-Miller, 40 NY2d 233, 241 [1976]; Washington v Albany Hous. Auth., 297 AD2d 426, 426 [2002]). A landowner who erects a pole that later becomes dangerous will be held liable if it is shown that a reasonable inspection would have revealed the dangerous condition of the pole (see e.g. Newman v City of Glens Falls, 256 AD2d 1012, 1013 [1998]; Van Nordstrand v Hills Dept. Store, 231 AD2d 819, 820 [1996]; Tuttle v Gold, 3 AD2d 760, 760 [1957]).
Here, defendants carried their initial burden on their motion for summary judgment by offering proof that the deteriorated condition of the pole could not have been detected upon a visual inspection. The evidence in the record concerning such an inspection of the pole prior to the accident is the deposition testimony of plaintiff, an experienced line worker who. knew this was an older pole and who had seen older poles that were rotted. Prior to climbing the ladder, plaintiff visually inspected the pole by looking it up and down, including its base, and he admittedly saw no sign of decay. While plaintiffs examination" of the pole certainly did not relieve defendants of their obligation to inspect it (see Murphy v Rochester Tel. Co., 208 App Div 392, 396 [1924], affd 240 NY 629 [1925]), his concession that the *618pole looked good was sufficient to meet defendant’s burden to show that a reasonable inspection of the pole would not have revealed the defect.
Moreover, defendant averred that no concerns about the condition or stability of this pressure treated, creosoted utility pole had ever been conveyed to him by anyone, including the utility company’s meter readers who periodically read the farm’s electric meter attached to it or a contractor he had hired one or two years prior to the accident to climb the pole and install new electrical equipment at the top of it. Although defendant acknowledged at his deposition that he never inspected the pole, the only evidence on the issue of whether a reasonable inspection would have revealed the defect indicates that a visual inspection would not have disclosed it and, thus, defendants’ duty as landowners to discover and correct the dangerous condition was not triggered under the circumstances here (see Ivancic v Olmstead, 66 NY2d 349, 351-352 [1985], cert denied 476 US 1117 [1986]; cf. McGuire v Bell Tel. Co., 167 NY 208, 210 [1901]).
In response to this prima facie showing, plaintiffs offer no evidence whatsoever that an inspection of any sort would have disclosed the pole’s defect (see Monroe v City of New York, 67 AD2d 89, 96-97 [1979]; 85 NY Jur 2d, Premises Liability § 59). Plaintiffs deposition testimony does not address this point, and plaintiffs submitted no affidavit on defendants’ motion. Other than a terse allegation in the bill of particulars that the pole “rotted” and “broke near the base,” the record is devoid of any description of the nature of the defect or whether it was hidden or observable. Plaintiffs also offer no expert or lay opinion as to what would constitute a reasonable inspection of this pole in this farm setting.
Defendants were under a duty to make only a reasonable inspection, and there is no evidence in this record suggesting that anything more than a visual inspection would have been reasonable here. In the absence of any evidence of a warning of a hidden defect or that the pole’s defect was observable, defendants were under no duty to use extraordinary measures— such as digging below ground level around the pole—to uncover it (see. e.g. McKinnis v City of Schenectady, 234 AD2d 760, 762 [1996]; Monroe v City of New York, supra, at 96-97). On this point, the cases cited by the dissent fail to set a higher standard. In those cases, unlike here, the poles were owned and maintained by utility companies, and there were recognized industry standards and methods for testing their soundness (see Murphy v Rochester Tel. Co., supra at 397; Rowley v American Illuminating Co. of Hornellsville, 83 App Div 609, 612-613 *619[1903]). Plaintiffs cited no such standard here. Accordingly, Supreme Court did not err in also dismissing the cause of action alleging common-law negligence.
Crew III, J.P and Spain, J., concur.